—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about May 24,1999, insofar as appealed from, terminating respondent father’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s noncooperation with the agency’s diligent efforts to arrange regular visitation, suitable housing procurement and alcohol and parenting skills counseling (see, Matter of Lamikia Shawn S., 276 AD2d 279). A suspended judgment is not warranted as respondent’s housing situation remains unsettled despite ample opportunity to correct that problem (see, Matter of Baby Boy W., 271 AD2d 331). A preponderance of the evidence shows that the child’s best interests would be served by freeing her for adoption by her foster parents. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.